JjPER CURIAM.
On Rehearing
The rehearing is granted for the limited purpose of consideration of the motion to dismiss the appeal as untimely.
This court noticed, sua sponte on August 11, 1993, a probable jurisdictional defect in that the appeal appeared to be .filed in an untimely manner, and issued a rule to show cause why the matter should not be dismissed. In the rehearing application, the appellee requests a disposition on that outstanding motion. The panel has convened and reviewed the record as requested in the rehearing application.
This court will not dismiss an appeal unless it is determined with certainty that it is untimely. Given the confused and incomplete nature of this record we cannot so determine. Consequently, we withdraw the court’s motion to dismiss the appeal as untimely.
The judgment rendered by this court in this matter on December 14, 1994 remains in full force and effect.